Judgment and order affirmed, with costs. Memorandum: We find in the record competent evidence which presented a question of fact whether that part of Kenneth avenue lying east of Smith avenue, where plaintiff was injured, and which had been eoneededly dedicated for highway purposes, had, by implied acceptance thereof by the defendant, become a town highway for the care and maintenance of which the defendant was responsible. We cannot say that the finding of the jury upon that question is against the weight of evidence nor that the amount of the verdict is excessive. We also conclude that the defendant’s exception to a ruling by the trial justice, which was made upon its request to charge and is challenged upon this appeal, was not well taken. All concur. (The judgment is for plaintiff in an action for damages for injuries sustained by reason of running into a barbed wire fence while sliding down hill. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.